The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to Applicants’ amendments/remarks received July 29, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-27, 29, 45 are canceled.  Claims 28, 30-44 are under consideration.

Priority:  This application is a DIV of U.S. application 13825047, filed June 21, 2013, now U.S. Patent 10385381, which is a 371 of PCT/AU2011/001221, filed September 20, 2011, and claims priority to AUSTRALIA 2010904233, filed September 20, 2010.  A certified copy of the foreign priority document has been filed in the parent application 13825047 on March 19, 2013, and is in the English language.

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of detecting specific analytes of interest, comprising providing a serum sample prepared by a serum preparation method comprising contacting a blood sample with a clotting composition comprising specific concentration(s) of an isolated or at least partially purified specific prothrombin activator, for a time and under conditions sufficient to prepare a serum sample, and detecting the specific analytes of interest in the serum sample by a specific detection step or steps, does not reasonably provide enablement for a method of detecting any analyte of interest in a blood sample prepared by said serum preparation method comprising any concentration of any prothrombin activator without specific detection step or steps (instant claims 43-44).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The instant claims are drawn to a method of detecting an analyte of interest in a serum sample comprising providing a serum sample prepared by a serum preparation method comprising contacting a blood sample with a clotting composition comprising an isolated or at least partially purified prothrombin activator, for a time and under conditions sufficient to prepare the serum sample, and analyzing the serum sample for the presence or amount of the analyte of interest (instant claims 43-44).  As such, the broadest reasonable interpretation of the claimed method is that it allows detection of any analyte in a serum sample prepared by contacting any blood sample with a clotting composition comprising any prothrombin activator at any concentration.  The instant specification does not adequately describe a method of detecting all types of analytes in a serum sample prepared by contacting any blood sample with a clotting composition comprising any prothrombin activator at any concentration.  Therefore, for the instant claimed invention, it would require an undue burden of experimentation for a skilled artisan to determine exactly which prothrombin activator(s) and at which concentrations and under which conditions are sufficient to generate an adequate serum sample and further, which detection step(s) will measure which analytes.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir, 1988).  The court in Wands states:  "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.'"  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
In this instance, the quantity of experimentation would be large since there are a myriad of prothrombin activators that may or may not clot a blood sample to generate a sufficient serum sample for detection of any analyte and when combined with which detection method (or assay) can accurately assess or detect the analyte of interest in the serum sample.  The recited genus of prothrombin activators are defined through their activity only and do not require any particular structure.  Further, the use of open language “comprising” allows for the combination of any number of excipients, solutions, and/or components with the prothrombin activator(s) of any structure, all at any concentration.  The amount of guidance provided in the specification indicates that specific concentrations of specific prothrombin activators are required for complete clotting to produce quality serum samples and that specific assays are performed to detect specific analytes (at least examples 12, 14).  The specification discloses instances where clotting was incomplete at the concentrations of venom used (example 14a).  In clotting compositions comprising ecarin, there were clinically significant differences with AST and HDL (i.e. analytes) at the concentration tested (example 14b).  It is known that detection of an analyte requires a specific detection step or assay to measure the target analyte where the clotting composition should not adversely affect the blood/plasma/serum sample and/or interfere with analytical assays.  The instant specification fails to show actual reduction to practice a method of detecting any analyte of interest in a serum sample prepared by contacting a blood sample with any clotting composition comprising any prothrombin activator at any concentration, without any detection step or steps and fails to provide adequate guidance on how to overcome the art-recognized difficult nature of this goal.  Thus, one skilled in the art could not make/use the claimed invention for a method of detecting an analyte in a serum sample prepared by any prothrombin activator at any concentration and without any detection step or steps (instant claims 43-44) as claimed.
When the factors are considered in their entirety, the Wands analysis dictates a finding of undue experimentation and thus, the claims are not enabled.

Reply:  Applicants assert that they disagree with the 35 U.S.C. 112, first paragraph, rejection and merely for procedural expediency, claims 43-44 have been canceled.
Applicants’ remarks are not persuasive.  Claims 43-44 do not appear to have been canceled and are still pending in the current set of claims.  Claims 43-44 remain unpatentable under 35 U.S.C. 112, first paragraph, for the reasons noted above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 43-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step(s) that are necessary or required to detect or measure the analyte(s) of interest.  Further clarification and/or correction is required.

Reply:  Applicants assert that they disagree with the 35 U.S.C. 112, second paragraph, rejection and merely for procedural expediency, claims 43-44 have been canceled.
Applicants’ remarks are not persuasive.  Claims 43-44 do not appear to have been canceled and are still pending in the current set of claims.  Claims 43-44 remain unpatentable under 35 U.S.C. 112, second paragraph, for the reasons noted above.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 28, 30, 33-34, 41-42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sas et al. (1975 British Journal of Haematology 30:  265-272), and evidenced by Masci II (1988 Biochemistry International 17(5):  825-835; IDS 05.07.20).  For examination purposes, instant claim 28 has been given its broadest and most reasonable interpretation:  a method of preparing a serum sample, the method comprising contacting a blood sample with a clotting composition comprising a prothrombin activator, for a time and under conditions sufficient to prepare a serum sample and a blood clot, and separating the serum sample from the blood clot to provide a serum sample, wherein the clotting composition does not comprise added thrombin, and wherein the prothrombin activator is functional to activate prothrombin without a mammalian factor Xa polypeptide.  The limitation “for detecting an analyte of interest” recited in the preamble and claim is an intended use of the serum sample that is produced by contacting a blood sample with the clotting composition comprising a prothrombin activator.  Therefore, the limitation would be anticipated by a method comprising performing the claimed method step of contacting a blood sample with the clotting composition comprising a prothrombin activator, for a time and under conditions sufficient to prepare a serum sample.
Sas et al. teach a method comprising mixing citrated plasma samples with tiger snake venom for a time sufficient to prepare serum, and separating the serum by centrifugation (at least p. 266, also Fig. 2, p. 270).  It is known that tiger snake (Notechis scutatus; N. scutatus) venom comprises prothrombin activators (evidenced by Masci II p. 825-826).
Therefore, Sas et al. can be deemed to anticipate instant claims 28, 30, 33-34, 41-42.

	Reply:  In view of Applicants’ amendments/remarks, the previous 35 U.S.C. 102(b) rejections have been withdrawn.  However, claims 28, 30, 33-34, 41-42 are rejected under a new 102(b) rejection for the reasons noted above.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28, 30, 32, 33-34, 35-36, 39-40, 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sas et al. (1975 British Journal of Haematology 30:  265-272) in view of Masci II (1988 Biochemistry International 17(5):  825-835; IDS 05.07.20).  The teachings of Sas et al. over at least instant claims 28, 30, 33-34, 41-42 are noted above.  Sas et al. do not teach snake venom polypeptides from other sources (p. 35).  
Masci II discloses that in addition to N. scutatus, prothrombin activators have been purified and characterized from Echis carinatus, Oxyuranus scutellatus, and Pseudonaja textilis (P. textilis) venom (at least p. 825-826).  Masci II discloses at least mixing and incubating citrated plasma samples and a purified prothrombin activator from P. textilis venom and clotting times of the plasma samples (p. 826, 830-832).  Masci II discloses P. textilis venom is able to coagulate citrated plasma in the absence of Factor X (p. 834).  Since it is known that serum is the liquid portion of blood that remains following clotting of the blood coagulation factors, the method disclosed in Masci II can be deemed to also include preparing or generating a serum sample comprising contacting a blood sample with a clotting composition comprising a prothrombin activator, for a time and under conditions sufficient to prepare the serum sample.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the references and arrive at the claimed method of preparing a serum sample for detecting an analyte of interest, comprising contacting a blood sample with a clotting composition comprising an isolated or at least partially purified prothrombin activator, for a time and under conditions sufficient to prepare a serum sample and a blood clot, and separating the serum sample from the blood clot to provide a serum sample, wherein the clotting composition does not comprise added thrombin, wherein the prothrombin activator is functional to activate prothrombin without a mammalian factor Xa polypeptide, and wherein the prothrombin activator is selected from P. textilis or pseutarin C (instant claims 28, 39-40).  The motivation to do so is given by the prior art.  Sas et al. disclose a method of preparing a serum sample comprising adding N. scutatus snake venom comprising a prothrombin activator to citrated plasma samples to generate serum and a clot, and separating the serum sample to provide a serum sample.  Masci II discloses other snake venom prothrombin activators include P. textilis prothrombin activator.  Therefore, one of ordinary skill would have been motivated to add a prothrombin activator from other known groups, including from P. textilis prothrombin activator (pseutarin C) (a Group C prothrombin activator) as disclosed in Masci II, in the method of clotting citrate plasma samples to prepare serum of Sas et al.  One of ordinary skill would have a reasonable expectation of success because it is disclosed snake venom contains prothrombin activators that clot blood.
Regarding instant claim 32, Masci II discloses the venom can be in dried (p. 826).  Therefore, it would have been obvious that the prothrombin activator can be prepared in a dried form prior to contacting with the plasma sample.
Regarding instant claims 35-36, as noted above, Masci II also discloses prothrombin activators have been purified and characterized from Echis carinatus (E. carinatus) venom (at least p. 825-826).  Therefore, one of ordinary skill would have been motivated to add a prothrombin activator from other known groups, including from E. carinatus prothrombin activator (ecarin) (a Group D prothrombin activator) as disclosed in Masci II, in the method of clotting citrate plasma samples to prepare serum of Sas et al.  One of ordinary skill would have a reasonable expectation of success because it is disclosed snake venom contains prothrombin activators that clot blood.

Reply:  In view of Applicants’ amendments/remarks, Masci II has been withdrawn as a 102(b) reference.  However, Masci II is relevant as a 103(a) reference with newly cited Sas et al. for the reasons noted above.

Claims 28, 30, 33-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sas et al. (1975 British Journal of Haematology 30:  265-272) in view of Kini et al. (2001 Haemostasis 31:  218-224; IDS 05.07.20).  The teachings of Sas et al. over at least instant claims 28, 30, 33-34, 41-42 are noted above.  Sas et al. do not teach snake venom polypeptides from other sources (p. 35).
At the time of the invention, several procoagulant proteins from snake venoms have been isolated and characterized (Kini et al. p. 218).  They are either serine proteinases or metalloproteinases, which activate specific zymogens of coagulation factors and initiate the coagulation cascade.  Recent studies have shown that the prothrombin activators with serine proteinase activity are structurally and functionally similar to mammalian coagulation factors (p. 218).  Kini et al. disclose that a large number of snake species contain prothrombin activators in their venom, based on their structural and properties, functional characteristics and cofactor requirements, they have been categorized into four groups, i.e. Group A, B, C, and D prothrombin activators (p. 220-221).  Group D prothrombin activators are found in tiger snake (Notechis scutatus) (p. 221).  Group A prothrombin activators include those isolated from Echis and Bothrops species (p. 220).  Kini et al. disclose that Group C prothrombin activators are serine proteinases found apparently exclusively in the venoms of Australian elapids, and they require only Ca2+ ions and negatively charged phospholipids, but not Factor Va, for maximal activity (p. 220).  They have been purified and characterized from O. scutellatus and Pseudonaja textilis venoms (i.e. oscutarin C and pseutarin C, respectively) (p. 220).  Kini et al. disclose that the Group C prothrombin activators structurally and functionally resemble the mammalian FXa-Va complex (p. 220).  Kini et al. disclose that procoagulant venom proteins activate the coagulation cascade at specific steps; this property has enabled their use in diagnosis (p. 222).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the references and arrive at the claimed method of preparing a serum sample for detecting an analyte of interest, comprising contacting a blood sample with a clotting composition comprising an isolated or at least partially purified prothrombin activator, for a time and under conditions sufficient to prepare a serum sample and a blood clot, and separating the serum sample from the blood clot to provide a serum sample, wherein the prothrombin activator is functional to activate prothrombin without a mammalian factor Xa polypeptide, and wherein the prothrombin activator is selected from a Group A, B, or C prothrombin activator (instant claims 28, 35-40).  The motivation to do so is given by the prior art.  Sas et al. disclose a method of preparing a serum sample comprising adding N. scutatus snake venom comprising a prothrombin activator to citrated plasma samples to generate serum and a clot, and separating the serum sample to provide a serum sample.  At the time of the invention, it was known snake venom prothrombin activators have been categorized into four groups, i.e. Group A, B, C, and D.  Therefore, one of ordinary skill would have been motivated to add a prothrombin activator from other known groups, including from Group A, B, or C, as disclosed in Kini et al., in the method of clotting citrate plasma samples to prepare serum of Sas et al.  One of ordinary skill would have a reasonable expectation of success because it is disclosed snake venom contains prothrombin activators that clot blood.
Regarding instant claims 35-36, in addition to Group C prothrombin activators, Kini et al. also disclose Group A prothrombin activators, including ecarin (at least p. 220).  Therefore, it would have been obvious that a Group A prothrombin activator (ecarin) can be substituted for the N. scutatus prothrombin activator in the method of clotting citrate plasma samples to prepare serum of Sas et al.
Regarding instant claims 37-38, Kini et al. disclose Group B prothrombin activators, including carinactivase-1 (at least p. 220).  Therefore, it would have been obvious that a Group B prothrombin activator (carinactivase-1) can be substituted for the N. scutatus prothrombin activator in the method of clotting citrate plasma samples to prepare serum of Sas et al.
Regarding instant claims 39-40, Kini et al. disclose Group C prothrombin activators, including oscutarin C and pseutarin C (at least p. 220).  Therefore, it would have been obvious that a Group C prothrombin activator (oscutarin C and/or pseutarin C) can be substituted for the N. scutatus prothrombin activator in the method of clotting citrate plasma samples to prepare serum of Sas et al.

Reply:  In view of Applicants’ amendments/remarks, the previous 103(a) rejections have been withdrawn.  However, the claims remain unpatentable under new 103(a) rejections over newly cited Sas et al. for the reasons noted above.

Claims 28, 30-31, 33-34, 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowen et al. (2010 Clinical Biochemistry 43:  4-25, published online October 12, 2009) in view of Sas et al. (1975 British Journal of Haematology 30:  265-272) and/or Masci II (1988 Biochemistry International 17(5):  825-835; IDS 05.07.20).  The teachings of Sas et al. over at least instant claims 28, 30, 33-34, 41-42 are noted above.  
Bowen et al. disclose blood collected for serum testing should clot as rapidly and completely as possible to facilitate clot separation during centrifugation (p. 13).  Bowen et al. disclose that it is known that biochemical clot activators such as ellagic acid, thrombin, snake venoms, and thromboplastin can be added for increased clot formation (p. 13).
As noted above, Sas et al. disclose a method comprising mixing citrated plasma samples with tiger snake venom for a time sufficient to prepare serum, and separating the serum by centrifugation (at least p. 266, also Fig. 2, p. 270).  It is known that tiger snake (Notechis scutatus; N. scutatus) venom comprises prothrombin activators (evidenced by Masci II p. 825-826).  Masci II also discloses at least mixing and incubating citrated plasma samples and a purified prothrombin activator from P. textilis venom and clotting times of the plasma samples (p. 826, 830-832).  Masci II discloses P. textilis venom is able to coagulate citrated plasma in the absence of Factor X (p. 834).  Since it is known that serum is the liquid portion of blood that remains following clotting of the blood coagulation factors, the method disclosed in Masci II can be deemed to also include preparing or generating a serum sample comprising contacting a blood sample with a clotting composition comprising a prothrombin activator, for a time and under conditions sufficient to prepare the serum sample.
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the references and arrive at the claimed method of preparing a serum sample for detecting an analyte of interest, comprising contacting a blood sample with a clotting composition comprising an isolated or at least partially purified prothrombin activator, for a time and under conditions sufficient to prepare a serum sample and a blood clot, and separating the serum sample from the blood clot to provide a serum sample by centrifugation, wherein the prothrombin activator is functional to activate prothrombin without a mammalian factor Xa polypeptide, and further separate the clotted blood from the serum by centrifugation (instant claims 28, 30).  The motivation to do so is given by Bowen et al. and Sas et al., which disclose that clot activators, including snake venom, can be added to blood to produce serum, where the serum can be separated from the clotted blood by centrifugation.  One of ordinary skill would have a reasonable motivation of success because it is disclosed snake venom comprises clot activators or prothrombin activators and have been added to collected blood to generate serum.
Regarding instant claim 31, Bowen et al. also disclose a separation gel as a barrier between cells and serum during centrifugation (p. 12).

Reply:  In view of Applicants’ amendments/remarks, the previous 103(a) rejections have been withdrawn.  However, the claims remain unpatentable under new 103(a) rejections over newly cited Sas et al. for the reasons noted above.
Regarding Applicants’ remarks that in the 1.132 declaration of Professor Jones, it is stated that Masci II tests P. textilis prothrombin activator in citrated plasma samples only so the times stated would not be achieved for clotting of whole blood, the remarks are not persuasive.
On page 18, paragraph 0239 (of the application publication), it is disclosed “[e]xamples of different types of blood sample for which testing may be desired include blood from healthy individuals, citrated blood….”  Therefore, the citrated plasma of Sas et al. and/or Masci II would meet the limitation of a blood sample as recited in instant claim 28.
Regarding Applicants’ remarks that Professor Jones also observes that there is no mention in Masci II about the quality of any serum produced, the remarks are not persuasive.
In this instance, claim 28 is far broader than the features which Applicants relies upon in their remarks.  The method of claim 28 appears to be just directed to preparing or generating a serum sample comprising contacting a blood sample with a clotting composition comprising an isolated or at least partially purified prothrombin activator and further separating the serum sample.  As noted above, Sas et al. teach a method comprising mixing citrated plasma samples with tiger snake venom for a time sufficient to prepare serum, and separating the serum by centrifugation (at least p. 266, also Fig. 2, p. 270).  It is known that tiger snake (Notechis scutatus; N. scutatus) venom comprises prothrombin activators (evidenced by Masci II p. 825-826).  Since it is known that serum is the liquid portion of blood that remains following clotting of the blood coagulation factors, the method taught in Sas et al. can be deemed to comprise the claimed method of preparing a serum sample comprising contacting a blood sample with a clotting composition comprising a prothrombin activator, for a time and under conditions sufficient to prepare a serum sample, and separating the serum sample.  Therefore, Sas et al. can be deemed to anticipate instant claim 28.
Regarding Applicants’ remarks that Professor Jones also states that Masci II teaches that P. textilis prothrombin activator (pseutarin C) hydrolyzes a range of peptide chromogenic substrates and concludes that the known promiscuity of venom prothrombin activators in protein hydrolysis teaches away from using prothrombin activators to make high quality serum from blood, the remarks are not persuasive.
Again, claim 28 is far broader than the features which Applicants relies upon in their remarks.  Instant claim 28 recites the method of preparing a serum for detecting an analyte of interest, the method comprising contacting a blood sample with a clotting composition comprising an isolated or at least partially purified prothrombin activator, and separating the serum sample.  As noted above, the limitation “for detecting an analyte of interest” recited in the preamble and claim is an intended use of the serum sample that is produced by contacting a blood sample with the clotting composition comprising a prothrombin activator.  Therefore, the limitation would be anticipated by a method comprising performing the claimed method step of contacting a blood sample with the clotting composition comprising a prothrombin activator, for a time and under conditions sufficient to prepare a serum sample, and separating the serum sample.
In this instance, Sas et al. teach a method comprising the claimed method step, i.e. contacting (or mixing and incubating) a citrated plasma sample (or blood sample) with a composition comprising a prothrombin activator from N. scutatus to provide a serum sample, and separating the serum sample by centrifugation (at least p. 266).   
Regarding Applicants’ remarks that Professor Jones notes that the P. textilis prothrombin activator is shown in Masci II to have the highest activity against S-2222, the remarks are not persuasive.  Masci II still does not teach away from the clotting of citrated plasma by P. textilis prothrombin activator.
Regarding Applicants’ remarks and the declaration of Prof. Jones that a practitioner in the field of blood coagulation would know that snake prothrombin activators (i.e. Kini et al.) can hydrolyze a range of different proteins (see also declaration of Prof. Jones), the remarks are not persuasive.
Kini et al. would not teach away from snake venom prothrombin activators being used to coagulate blood samples because Sas et al. is newly cited which disclose that at the time of the invention snake venom comprising prothrombin activators has been used to clot blood collected to provide serum samples where the serum and clot are separated by centrifugation.  As noted above, it is known that prothrombin activators are present in snake venom (Masci II/Kini et al.).  
Further, and as previously noted, in this instance, there is no evidence that the snake prothrombin activators, even if they have other proteolytic activities, in addition to its coagulant activity, will hydrolyze and/or randomly attack other proteins and/or analytes present in the blood samples to the extent that the blood will not clot rapidly to generate serum for testing or detection of at least one analyte, given that the prior art expressly disclose snake venom are clot activators and have been used to rapidly coagulate blood for serum testing.
Regarding Applicants’ remarks on Bowen et al. and that a person of ordinary skill would be taught away from using biochemical clot activators, including snake venoms, the remarks are not persuasive.  There is no indication that the resultant serum that is “often of poorer quality” is specifically to snake venom comprising prothrombin activators.  Furthermore, Bowen et al. do not indicate that the serum is always of such poor quality that further analysis or testing of the serum cannot be performed.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656